Citation Nr: 0423949	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-16 213	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot injury.

2.  Entitlement to service connection for residuals of cold 
injuries to the feet.

3.  Entitlement to service connection for residuals of cold 
injuries to the hands.

4.  Entitlement to service connection for right ear hearing 
loss.

5.  Entitlement to an initial compensable rating for left ear 
hearing loss.

6.  Entitlement to an initial rating higher than 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to May 1973.

This case comes to the Board of Veterans' Appeals (Board) 
from December 2001 and August 2003 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In December 2001, the RO denied 
the veteran's claims for service connection for residuals of 
a left foot injury, residuals of cold injuries to the feet 
and hands, and right ear hearing loss.  He filed a timely 
appeal.  See, 38 C.F.R. § 20.200 (2003).

In August 2003, the RO granted the veteran's claim for 
service connection for left ear hearing loss and assigned an 
initial 0 percent rating (i.e., noncompensable).  In the same 
rating action, the RO also granted his claim for service 
connection for tinnitus and assigned an initial 10 percent 
rating.  He filed a timely appeal for higher initial ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Because the RO failed to issue a Statement of the Case (SOC) 
for the veteran's claims relating to his left ear hearing 
loss and tinnitus, in October 2003, the Board remanded the 
case to the RO.  See Manlicon v. West, 12 Vet. App. 238 
(1999).  In addition to issuing a SOC for those claims, the 
Board instructed the RO to request information from him 
pertaining to any private health care providers who had 
treated him for the disabilities at issue.  The Board also 
instructed the RO to ensure that proper notification had been 
sent to him pursuant to the Veterans Claims Assistance Act 
(VCAA).  The RO has since complied with the Board's 
instructions and has issued an SOC and Supplemental Statement 
of the Case (SSOC), continuing to deny each of his claims.  
Accordingly, the case has been returned to the Board for 
further appellate review.

The veteran's claims relating to the left foot injury, right 
ear hearing loss, left ear hearing loss, and tinnitus are 
addressed below.  Unfortunately, because further develop is 
needed before the Board can make a decision as to his claims 
for service connection for cold injuries to his hands and 
feet, those claims, which are addressed separately in the 
REMAND portion of the decision below, are being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.  

FINDINGS OF FACT

1.  The most persuasive evidence of record indicates the 
veteran does not currently have residuals of a left foot 
injury.  

2.  Right ear hearing loss has been diagnosed, and it is at 
least as likely as not attributable to the veteran's service 
in the military.  

3.  The veteran has level I hearing acuity in each ear.

4.  The veteran has a 10 percent rating for his tinnitus, 
which is the highest possible schedular rating for this 
condition as a matter of law.

CONCLUSIONS OF LAW

1.  The veteran does not currently have residuals of a left 
foot injury incurred during service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303 (2003).

2.  The veteran's right ear hearing loss was incurred in 
active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).  

3.  The criteria are not met for an initial compensable 
rating for bilateral hearing loss.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 3.385, 4.85, 4.86, Diagnostic Code 
6100 (2003).

4.  The claim for an initial schedular rating higher than 10 
percent for tinnitus is without legal merit.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
readjudication.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  



In this case, the veteran was provided the required VCAA 
notice by letter of December 6, 2001, which was the same day 
the RO's initial unfavorable decision was issued regarding 
his claims for service connection for residuals of the left 
foot injury, cold injuries, and right ear hearing loss.  That 
VCAA notice, however, was provided prior to the RO's initial 
decision in August 2003, pertaining to his claims for service 
connection for left ear hearing loss and tinnitus.  So, at 
least as far as the latter claims are concerned, this was in 
accordance with the holding in Pelegrini II.  

As far as the December 2001 decision and related claims are 
concerned, the Board remanded this case, in part, to ensure 
the RO had complied with the VCAA requirements.  And on 
remand, the veteran was provided additional VCAA notice 
in December 2003 and February 2004.  Since those notices were 
not provided before the RO's initial unfavorable decision, 
compliance with the explicit timing requirements of §5103(a) 
is impossible without the nullification of the RO's initial 
decision.  But in Pelegrini II, the Court stated it was (1) 
"neither explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at *28; see 
also VAOPGCPREC 7-2004 (July 6, 2004).  The Court further 
stated that in order to comply with the veteran's right to 
appellate review under 38 C.F.R. §7194(a), a remand may 
require readjudication of the claim by the AOJ once complying 
notice is given, unless AOJ adjudication is waived by the 
claimant.  Id. at *32-*33, citing Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 
2003) ("holding that the Board is not permitted, consistent 
with section 7104(a) to consider 'additional evidence without 
having to remand the case to the AOJ for initial 
consideration [or] without having to obtain the appellant's 
waiver [of such remand]'").  This suggests that in cases 
where, as here, the VCAA notice was sent at the same time or 
after the RO's initial unfavorable decision, it is 
appropriate for the Board to remand the claims to the RO for 
further development and readjudication.  But since in this 
particular case, the veteran was given a chance on remand to 
submit further evidence prior to the RO's readjudication of 
his claims, the Board finds that satisfactory measures have 
been taken to overcome the problems with the VCAA timing 
requirements as outlined in Pelegrini II.  

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the December 2001, December 2003 and 
February 2004 VCAA notice letters that were provided to the 
veteran do not contain the precise language specified by the 
Pelegrini II Court in its description of the "fourth 
element" of the VCAA notification requirement, the Board 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  
Moreover, in a recent precedent opinion of VA's General 
Counsel it was held that the language in Pelegrini I, which 
is similar to the language in Pelegrini II, stating that VA 
must request all relevant evidence in the claimant's 
possession was mere dictum and, thus, not binding.  
See VAOGCPREC 1-2004 (Feb. 24, 2004) (the Court's statements 
in Pelegrini I that sections 5103(a) and 3.159(b)(1) require 
VA to include such a request as part of the notice provided 
to a claimant under those provisions is obiter dictum and is 
not binding on VA); see also Pelegrini II, 2004 U.S. App. 
Vet. Claims LEXIS 370, *52 (Ivers, J., dissenting).  The 
Board is bound by the precedent opinions of VA's General 
Counsel, as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of December 2001, it did not 
suggest a period of time in which the veteran should respond.  
The Board's October 2003 remand, however, instructed the RO 
to notify him that he had a full year to provide a response.  
That instruction was pursuant to a then recently promulgated 
case by the United States Court of Appeals for the Federal 
Circuit, Paralyzed Veterans of America (PAV) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The RO's letters in December 2003 and February 2004 each 
informed him that he had a year from the date of each 
respective letter to submit additional information or 
evidence relevant to his claims.  

In September 2003, the Court's holding in PAV invalidated 
38 C.F.R. § 3.159(b)(1) (2003).  The offending regulatory 
language suggested that an appellant must respond to a VCAA 
notice within 30 days and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5301(a).  
Thus, that regulatory provision was invalid because it was 
inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs).  In addition, the RO requested and obtained a 
VA general medical examination in January 2001, and a VA 
audiological evaluation in August 2002.  Although he 
indicated in his March 2002 notice of disagreement (NOD) he 
had been treated by his private physician for the 
disabilities at issue, he failed to respond to the RO's 
December 2003 letter requesting the names and addresses of 
those private physicians.  Furthermore, since the most recent 
February 2004 VCAA letter, he has not indicated he has any 
additional relevant information or evidence to submit, or 
which needs to be obtained.  And, although offered, he 
declined his opportunity for a hearing to provide oral 
testimony in support of his claims.  
38 C.F.R. § 20.700(a) (2003).

As discussed in further detail in the Remand portion of this 
decision, a medical opinion is needed before a decision can 
be made as to the veteran's claims relating to cold injuries.  
The record reflects, however, that the facts pertinent to the 
other remaining claims have been properly developed and that 
no further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Accordingly, the Board will address the merits of those 
claims.



Factual Background

The veteran's February 1969 military service entrance 
physical indicates his feet and upper extremities were 
normal.  

February 1969 audiological testing revealed the veteran's 
puretone thresholds in decibels to be as follows:  


1000
2000
3000
4000
Left
0
0
5
0
Right
0
0
0
0

A January 1969 audiogram, performed the month before the 
veteran's entrance physical showed similar results - except 
it included the results for the 6000 Hz level.  At 6000 Hz, 
the results were 25 decibels for the left ear and 0 decibels 
for the right ear.

In June 1970, SMRs reveal the veteran fractured the proximal 
phalanx of his third toe on his left foot.  He had a walking 
cast for 2 weeks, and was then given a 4-inch plaster 
bandage.  Four weeks after the fracture, callus formation was 
noted - although the toe was still tender.  The fracture was 
confirmed with a July 1970 
X-ray.  The radiology report notes that later films 
demonstrated interval callus formation.  There was no change 
in fracture segment alignment.

In September 1970, it was noted that the fracture was healed, 
but the toe was still tender.  In May 1971, the veteran 
complained he felt pain on occasion when running.  Upon 
objective physical examination, there was no swelling or 
hematoma.  The X-rays also confirmed the fracture healed 
well.  



Upon discharge from the military, in May 1973, the veteran's 
physical indicates his feet and upper extremities were 
normal.  The results of his audiological examination were as 
follows:


1000
2000
3000
4000
6000
Left
10
10
30
50
60
Right
10
5
15
15
50

It was noted that the veteran had a high frequency hearing 
loss deficit in his left ear.

A January 2001 report of a VA general examination indicates 
the veteran complained of problems with his left foot since 
breaking it - specifically, poor enduration, throbbing, and 
burning sensation.  He also described 8 other non-service 
related conditions and various related symptoms.  The 
examiner noted, "he sometimes has a burning sensation on the 
left (sic) and he denies any burning sensation of the hands 
or numbness.  Upon physical examination, he had marked 
erythematous of the palms of both hands, with slight loss of 
hair follicles and slight onychomycosis of the nails.  He 
also had taeniasis, and superficial varicose veins of the 
left and right feet.  It was noted he had some decreased 
sensation, and numbness of the left foot, especially the last 
three toes.

Range of motion (ROM) for his joints was normal.  He had pes 
planus, hammertoes and mild hallux valgus of the foot. The 
radiology report found no evidence of fracture of dislocation 
of the feet.  A tiny spur at the posterior inferior margin of 
the left calcaneus was noted.  Radiologically, his hands were 
normal.  There was evidence of an old healed fracture of the 
right ulna, with mild residual deformity.

In August 2001, the veteran stated that while he was 
stationed at the base of Mt. Fuji Japan, in February or March 
1971, he had frostbite of his hands and feet.  
(See, VA Form 21-4138).  He stated his hands and feet have 
continued to bother him when the weather was cold.

In a March 2002 letter and NOD to the RO, the veteran 
reiterated the facts surrounding his claims for residuals of 
cold injuries.  He stated that there was snow over two feet 
deep outside his tent and that he had to walk 50 yards to the 
showers every day.  He was not sure if he reported the 
frostbite to the medics.  He said he was at Mt. Fuji for 6 
weeks.

The August 2002 VA audiological evaluation revealed the 
veteran's puretone thresholds, in decibels, to be as follows:


1000
2000
3000
4000
Left
10
25
70
75
Right
15
20
40
60

Speech audiometry revealed speech recognition ability of 100 
percent in both the right and left ears.  The results 
indicated mild hearing loss in the right ear beginning at 
3000 Hz, and moderately severe hearing loss at higher 
frequencies.  The left ear demonstrated an immediate 
moderately severe to severe hearing loss.  Tymponometry 
revealed normal middle ear air pressure and eardrum mobility.  
The VA examiner noted, "[r]eview of the c-file does show a 
shift in the left ear at 3 -6k [Hz] & a shift in the right 
ear at 6k Hz [during the] 5/9/73 audiogram.  Amount of change 
to present day thresholds would not be unusual over 30 
years."  

Governing Laws and Regulations Relating to Claims for Service 
Connection

Service connection is to be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. § 3.303(a) (2003).  This requires a finding that 
there is current disability that has a relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992) and Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  However, it need not be shown that the 
disability was present or diagnosed during service but only 
that there is a nexus between the current condition and 
military service, even if first diagnosed after service, on 
the basis of all the evidence, including pertinent service 
medical records.  This can be shown by establishing that the 
disability resulted from personal injury or disease incurred 
in the line of duty.  38 C.F.R. § 3.303(d) (2003); Godfrey 
v. Derwinski, 2 Vet. App. 352, 356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

As for claims for service connection for hearing loss, in 
particular, for purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385 (2003).

The United States Court of Appeals for Veterans Claims 
(CAVC/Court) has held that the provisions of 38 C.F.R. § 
3.385 do not have to be met during service, only currently.  
See Hensley v. Brown, 5 Vet. App. 155 (1993); see also 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balance), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996).  
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.).

Governing Laws and Regulations Relating to 
Claims for Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2003).  In 
assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2003).  See, too, Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Consideration of factors that are 
wholly outside the rating criteria provided by regulation is 
error.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  

When, as here, the veteran timely appeals the rating 
initially assigned for his disability, just after 
establishing his entitlement to service connection for it, 
VA must consider whether he is entitled to a "staged" rating 
to compensate him for times since filing his claim when his 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26. 

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2003).  
Under these criteria, evaluations of hearing loss range from 
noncompensable (i.e., 0 percent) to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by 
puretone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 cycles per second (Hertz).  38 C.F.R. § 
4.85(a) and (d) (2003).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal hearing through level XI 
for profound deafness.  See 38 C.F.R. §§ 4.85-4.87, DC 6100, 
Table VI (2003); 38 C.F.R. § 4.85(b) and (e) (2003).  See 
also Lendenmann v. Principi, 3 Vet App. 345, 349 (1992).  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).  

Legal Analysis

1.  Service Connection for Residuals of the Left Foot Injury

The 1971 X-rays indicate the fracture of the middle proximal 
phalanx was well healed.  At the veteran's May 1973 discharge 
physical examination, he reported his feet were normal.  
Although he claims to have had pain since then, there are no 
medical records supporting any ongoing chronic disability.  
Furthermore, the January 2001 VA examination and radiology 
report do not show any residuals from this fracture.  While 
the examination did reveal several other unrelated foot 
conditions, there was no evidence of any current residuals 
related to the 30-year old fracture of his toe.  

Because there is no evidence of a current disability, the 
veteran's claim must be denied.  See, e.g., Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997); and Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).  See, too, Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'" Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

And because the preponderance of the evidence is unfavorable, 
the benefit-of-the-doubt doctrine does not apply.  38 C.F.R. 
§ 3.102 (2003); see also Alemany v. Brown, 9 Vet. App. at 
519; Gilbert v. Derwinski, 1 Vet. App. at 57.

2.  Service Connection for Right Ear Hearing Loss

At the time of the veteran's discharge from military service, 
in May 1973, the audiological results for the right ear did 
not meet VA's requirements to establish a hearing impairment 
under 38 C.F.R. § 3.385 (2003).  But, as alluded to earlier, 
this does not necessarily defeat his claim.  See Hensley, 5 
Vet. App. at 155; 
see also Ledford, 3 Vet. App. at 89.

The results of the August 2002 audiological examination for 
the right ear indicate hearing impairment for the purposes of 
VA compensation.  See,38 C.F.R. § 3.385 (2003).  The question 
remains whether the current impairment is related to the 
veteran's military service.

When comparing the results of the May 1973 audiological 
examination (discharge physical) with those of the January 
and February 1969 examinations (entrance physical), the 
results reveal a mild worsening of the veteran's hearing in 
his right ear.  The difference is more pronounced when 
comparing his hearing at higher frequencies, particularly at 
the 6000 Hz level - at entrance, it was 0 decibels and at 
discharge it was 50 decibels.  It is also noted he has 
already been service-connected for his left ear hearing loss.  
So the Board finds the evidence relating to his right ear 
hearing loss is at least evenly balanced, for and against the 
claim, and so if all reasonable doubt is resolved in his 
favor, his claim for right hearing loss must be granted.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



3.  Increased Rating for Left Ear Hearing Loss, Initially 
Rated at 0 Percent

In applying the most recent results, those from the August 
2002 VA audiological evaluation, to 38 C.F.R. § 4.85, Table 
VI (2003), the veteran has level I hearing acuity in both of 
his ears-meaning bilaterally.  This, in turn, correlates to 
a noncompensable or 0 percent disability rating under DC 
6100.  38 C.F.R. § 4.85, Table VII (2003).  And since the 
veteran has level I hearing acuity in both ears - the fact 
that the Board has granted service connection for his right 
ear hearing loss, as discussed above, does not change his 
level of compensation even when rated bilaterally.  See 38 
C.F.R. § 4.85(f) (a non-service connected ear is assigned a 
Roman Numeral designation for hearing impairment of I in 
order to determine the percentage evaluation from Table VII). 

Note also that 38 C.F.R. § 4.86 provides an alternative means 
of rating the veteran's bilateral hearing loss if there is 
evidence of exceptional patterns of hearing impairment.  
Here, though, there is not because he does not have a 55 or 
greater decibel loss at 1,000, 2,000, 3,000 and 4,000 Hertz.  
See 38 C.F.R. § 4.86(a) (2003).  He also does not have a 
puretone threshold of 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86(b) 
(2003).  Thus, the August 2002 audiological test shows he 
does not have sufficient hearing loss to warrant a 
compensable rating, even with this special consideration.

The Board is ever mindful of the veteran's various statements 
in support of his claim that his hearing is worsening.  Bear 
in mind, however, that disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. at 349.  This is a purely 
nondiscretionary function.  And since the veteran has not had 
a compensable hearing loss at any time since filing his 
claim, a "staged" rating is not warranted under Fenderson, 
either, because he already has received the maximum available 
benefit for the relevant time in question.



For these reasons, the claim for an initial compensable 
rating for left ear hearing loss must be denied because the 
preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 
3.102 (2003); see also Alemany v. Brown, 9 Vet. App. at 519; 
Gilbert v. Derwinski, 1 Vet. App. at 57.

4.  Increased Rating for Tinnitus, Initially Rating at 10 
Percent

As an initial matter, the Board notes that Diagnostic Code 
6260 was revised effective in June 2003 to provide that only 
a single 10 percent evaluation is to be assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2003).  Prior to this revision, the regulation 
was silent as to whether a veteran could receive a higher 
schedular rating than 10 percent for tinnitus.

VA's General Counsel addressed this issue in a precedential 
opinion issued in May 2003.  The General Counsel held that 
Diagnostic Code 6260, as in effect prior to June 2003, 
authorized a single 10 percent disability rating for 
tinnitus, regardless of whether the tinnitus was perceived as 
unilateral, bilateral, or in the head.  Separate ratings for 
tinnitus for each ear could not be assigned under DC 6260 or 
any other diagnostic code.  See VAOPGCPREC 2-03, 69 Fed. Reg. 
25,178 (2004).  Precedential opinions of VA's General Counsel 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002); 
Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. 
§ 19.5 (2003).  

Since the veteran is not entitled to a rating higher than 10 
percent as a matter of law, he has failed to state a claim 
upon which relief can be granted, analogous to Rule 12(b)(6) 
of the Federal Rules of Civil Procedure.  Generally see 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

And for these reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



5.  Extraschedular Consideration

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorders at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1) (2003).  
He has not been frequently hospitalized on account of them.  
The disabilities also have not caused marked interference 
with his employment, i.e., beyond that contemplated by his 
assigned rating, or otherwise rendered impractical the 
application of the regular schedular standards.  Admittedly, 
his overall functional impairment may hamper his performance 
in some respects, but certainly not to the level that would 
require extra-schedular consideration since those provisions 
are reserved for very special cases of impairment that simply 
are not shown here.  Consequently, the Board does not have to 
remand these claims to the RO for further consideration of 
this issue.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The claim for service connection for residuals of a left foot 
injury is denied.

The claim for service connection for right ear hearing loss 
is granted.

The claim for a compensable initial rating for left ear 
hearing loss (now bilateral) is denied.

The claim for an initial rating higher than 10 percent for 
tinnitus is denied.




REMAND

The veteran filed his claims for service connection for 
residuals of cold injuries to his feet and hands in August 
2001, after the January 2001 VA general medical examination 
was conducted.  Although his hands and feet were examined, 
the physician did not indicate whether there were any 
residuals of cold injuries to the veteran's feet or hands.  
The examiner's silence as to the presence of such residuals 
is insufficient to show the lack of symptomatology.  Wisch v. 
Brown, 8 Vet. App. 139 (1995).  It was noted, however, there 
was numbness in the toes of his left foot, which could be a 
residual of a cold injury.  But the Board cannot make its own 
independent medical determinations.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  So a medical opinion is needed 
concerning this.  38 U.S.C. A. § 5103A(d) (West 2002).

Accordingly, the case is REMANDED to the RO for the following 
development and consideration: 

1.  Prior to making any determination on the merits, 
ensure that all notification and development 
action required by the VCAA and implementing VA 
regulations is completed.  In particular, ensure 
that the new notification requirements and 
development procedures contained in 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 2002) and 
their implementing regulations, especially 38 
C.F.R. § 3.159(b) and (c)(2) (2003), are fully 
complied with and satisfied.

	*This includes requesting that the veteran submit 
all relevant evidence in his possession, not 
currently on file, concerning his remaining claims 
for service connection for residuals of cold 
injuries to his feet and hands.



2.  Schedule the veteran for an appropriate VA 
medical examination to determine whether he has 
residuals of cold injuries to his feet and hands.  
If so, the examiner should note the nature, time 
of onset, and etiology.  

	If residuals are present, the examiner should also 
render an opinion as to whether it is at least as 
likely as not they are of service origin.  If no 
opinion can be rendered, explain why this is not 
possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder and this 
remand.  All necessary testing should be done and 
the examiner should review the results of any 
testing prior to completion of the examination 
report.  If an examination form is used to guide 
the examination, the submitted examination report 
should include the questions to which answers are 
provided.

3.	 Review the claims file.  If any development is 
incomplete, including if the examination report 
does not contain sufficient information to respond 
to the questions posed, take corrective action 
before readjudication.  38 C.F.R. §4.2 (2003); 
Stegall v. West, 11 Vet. App. 268 (1998).

4.	 Then readjudicate the veteran's claims for 
service connection for residuals of cold injuries 
to the feet and hands in light of any additional 
evidence obtained.  If they remain denied, prepare 
a supplemental statement of the case (SSOC) and 
send it to the veteran and his representative.  
Give them time to respond before returning the 
case to the Board for further appellate 
consideration.  

The veteran and his representative need take no further 
action until they are further informed.  No inference should 
be drawn regarding the final disposition of the claims as a 
result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



